UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6598


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRELL LAMONT BOSTICK,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge.    (1:05-cr-00200-WO-1; 1:08-cv-00326-AWO-
RAE)


Submitted:   June 24, 2010                 Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Lamont Bostick, Appellant Pro Se.    Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darrell Lamont Bostick seeks to appeal the district

court’s       order   accepting           the    recommendation            of    the       magistrate

judge     and    denying       his        Fed.    R.        Civ.     P.    60(b)        motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                      The order is

not    appealable          unless    a     circuit          justice       or    judge       issues    a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,       369        F.3d       363,         369    (4th        Cir.     2004).

A certificate         of      appealability            will         not    issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies          this    standard      by

demonstrating         that     reasonable             jurists       would        find       that    the

district       court’s      assessment           of    the    constitutional               claims    is

debatable       or    wrong.         Slack       v.    McDaniel,          529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed          the     record      and

conclude       that    Bostick        has       not    made        the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

                                                  2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3